 

Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of December 31, 2014 (the “Effective Date”), among Powell Industries, Inc., a
Delaware corporation (“Borrower”), Powell Electrical Systems, Inc., and Powell
Industries International, Inc. (“Guarantors”), Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer under the Credit Agreement
(in such capacity as administrative agent, together with its successors in such
capacity, “Administrative Agent”), and each lender from time to time party to
the Credit Agreement (collectively, “Lenders” and individually, a
“Lender”).  Capitalized terms used but not defined in this Amendment have the
meaning given them in the Credit Agreement (defined below).

RECITALS

A.     Borrower and Guarantors (collectively, the “Loan Parties”),
Administrative Agent and Lenders entered into that certain Credit Agreement
dated as of December 31, 2013 (as amended by that certain First Amendment to
Credit Agreement dated as of March 28, 2014, and as further amended, restated or
supplemented from time to time, the “Credit Agreement”).  As of the date hereof,
Bank of America, N.A. is the sole Lender under the Credit Agreement.

B.     The Loan Parties have requested that Administrative Agent and Lender
amend the Credit Agreement to permit (i) Borrower’s purchase of its outstanding
Equity Interests pursuant to a share repurchase program and (ii) Borrower to
make up to $42,000,000 in additional Capital Expenditures in fiscal year 2015
for the purpose of expanding its Canadian facility.

C.     Administrative Agent and Lender have agreed to amend the Credit
Agreement, subject to the terms and conditions of this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

1.     Amendments to Credit Agreement.

(a)     Section 7.06 (Restricted Payments) of the Credit Agreement is hereby
amended to delete the period at the end of clause (d) thereof and to replace it
with a semicolon, and to add the following new clause (e) thereafter, as
follows:

“; and (e) Borrower may purchase or otherwise acquire shares of its common stock
pursuant to share repurchase programs authorized, from time to time, by its
board of directors, in an amount not to exceed $35,000,000 in the aggregate,
from December 18, 2014 through December 31, 2018.”

(b)     Section 7.12 (Capital Expenditures), of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

“7.12     Capital Expenditures.

Make or become legally obligated to make any Capital Expenditure, except for
Capital Expenditures in the ordinary course of business not exceeding
$20,000,000, in the aggregate for the Borrower and its Subsidiaries during any
fiscal year; provided that, notwithstanding the foregoing limitation, in fiscal
year 2015, the Borrower is permitted to make up to an additional $42,000,000 in
Capital Expenditures for the purpose of expanding its Canadian facility.”

2.     Conditions.  This Amendment shall be effective on the Effective Date once
each of the following have been delivered to Administrative Agent in form and
substance satisfactory to Administrative Agent and Lender:

(a)this Amendment executed by the Loan Parties, Administrative Agent, and
Lender; and

(b)such other documents as Administrative Agent and Lender may reasonably
request.

3.     Representations and Warranties.  Each Loan Party represents and warrants
to Administrative Agent and Lender that (a) it possesses all requisite power and
authority to execute, deliver and comply with the terms of this Amendment, (b)
this Amendment has been duly authorized and approved by all requisite corporate
action on the part of such Loan Party, (c) no other consent of any Person (other
than Administrative Agent and Lender) is required for this Amendment to be
effective, (d) the execution and delivery of this Amendment does not violate its
organizational documents, (e) the representations and warranties in each Loan
Document to which it

1

--------------------------------------------------------------------------------

 

is a party are true and correct in all material respects on and as of the date
of this Amendment as though made on the date of this Amendment (except to the
extent that such representations and warranties speak to a specific date), (f)
it is in full compliance with all covenants and agreements contained in each
Loan Document to which it is a party, and (g) no Default or Event of Default has
occurred and is continuing.  The representations and warranties made in this
Amendment shall survive the execution and delivery of this Amendment.  No
investigation by Administrative Agent or Lender is required for Administrative
Agent and Lender to rely on the representations and warranties in this
Amendment.

4.     Scope of Amendment and Waiver; Reaffirmation; Release.  Except as
affected by this Amendment, the Loan Documents are unchanged and continue in
full force and effect.  However, in the event of any inconsistency between the
terms of the Credit Agreement (as amended by this Amendment) and any other Loan
Document, the terms of the Credit Agreement shall control and such other
document shall be deemed to be amended to conform to the terms of the Credit
Agreement.  Each Loan Party hereby reaffirms its obligations under the Loan
Documents to which it is a party and agrees that all Loan Documents to which it
is a party remain in full force and effect and continue to be legal, valid, and
binding obligations enforceable in accordance with their terms (as the same are
affected by this Amendment).  Each Loan Party hereby releases Administrative
Agent and Lender from any liability for actions or omissions in connection with
the Credit Agreement and the other Loan Documents prior to the date of this
Amendment.

5.

Miscellaneous.

(a)     No Waiver of Defaults.  This Amendment does not constitute (i) a waiver
of, or a consent to, (A) any provision of the Credit Agreement or any other Loan
Document not expressly referred to in this Amendment, or (B) any present or
future violation of, or default under, any provision of the Loan Documents, or
(ii) a waiver of Administrative Agent’s or Lender’s right to insist upon future
compliance with each term, covenant, condition and provision of the Loan
Documents.

(b)     Form.  Each agreement, document, instrument or other writing to be
furnished to Administrative Agent under any provision of this Amendment must be
in form and substance satisfactory to Administrative Agent and its counsel.

(c)     Headings.  The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.

(d)     Costs, Expenses and Attorneys’ Fees. The Loan Parties agree to pay or
reimburse Administrative Agent on demand for all its reasonable out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation, and
execution of this Amendment, including, without limitation, the reasonable fees
and disbursements of Administrative Agent’s counsel.

(e)     Successors and Assigns.  This Amendment shall be binding upon and inure
to the benefit of each of the undersigned and their respective successors and
permitted assigns.

(f)     Multiple Counterparts.  This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document.  All counterparts must be construed together to constitute one and the
same instrument.  This Amendment may be transmitted and signed by facsimile and
portable document format (PDF).  The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on each Loan Party,
Administrative Agent, and Lender.  Administrative Agent may also require that
any such documents and signatures be confirmed by a manually-signed original;
provided that, the failure to request or deliver the same shall not limit the
effectiveness of any facsimile or PDF document or signature.

(g)     Governing Law.  This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.

(h)     Entirety.  The Loan Documents (as amended hereby) Represent the Final
Agreement among each Loan Party, Administrative Agent, and Lender with respect
to the subject matter thereof and May Not Be Contradicted by Evidence of Prior,
Contemporaneous, or Subsequent Oral Agreements by the Parties.  There Are No
Unwritten Oral Agreements among the Parties.

 

[Signatures appear on the following pages]

 

 

 

2

--------------------------------------------------------------------------------

 

The Amendment is executed as of the Effective Date.

 

BORROWER:

 

 

 

POWELL INDUSTRIES, INC.

 

 

 

By:

 

 

 

 

Don R. Madison

 

 

Executive Vice President, Secretary and Treasurer

 

 

 

GUARANTORS:

 

 

 

POWELL INDUSTRIES INTERNATIONAL, INC.,

a Delaware corporation

 

 

 

By:

 

 

 

 

Don R. Madison

 

 

Vice President, Secretary, and Treasurer

 

 

 

POWELL ELECTRICAL SYSTEMS, INC.,

a Delaware corporation

 

 

 

By:

 

 

 

 

Don R. Madison

 

 

Vice President, Secretary, and Treasurer

 

 

 



Signature Page to Second Amendment to Credit Agreement (Powell Industries, Inc.)

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

 

 

Shelley A. McGregor

 

 

Senior Vice President

 

 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer

and Swingline Lender

 

 

 

By:

 

 

 

 

Shelley A. McGregor

 

 

Senior Vice President

 

Signature Page to Second Amendment to Credit Agreement (Powell Industries, Inc.)